DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 04/01/2020. Claims 1-20 are currently pending. Suggestions on how to overcome any objection(s) and rejection(s) raised in this office action are found at the end of such sections. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0043 recites “in blockchain networks” twice in line 11. The examiner suggests that the typo error should be addressed by removing one of the two phrases.
Paragraph 0144 recites “may be input the machine learning model” in line 5.  The examiner suggests that the statement should be changed to “may be input into the machine learning model”.    Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 and 05/03/2020 were filed before the mailing date of the office action on 01/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 5, 8, and 10 recite “a user” and line 10 recites “the user”. It is unclear which of “a user” is referred to by “the user”. Further, claims 2, 3, and 4 render the same issue regarding “the user”. In addition, dependent claims 2-7 fail to cure the deficiency and are rejected for the same reason due to virtual of dependency on claim 1.  The applicant is therefore advised to change the “a user” in lines 8 and 10 to “the user” respectively to overcome the indefiniteness.
Similarly, independent claims 8 and 15 have the same issues and the applicant is advised to addressed them in the same way along with their respective dependent claims to overcome the indefiniteness.
 
For the purpose of this examination, the limitation “a user” in lines 8 and 10 in claim 1 and in other independent claims are interpreted to be “the user”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8- 9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 20120102039 to Gifford et al. (hereinafter Gifford) in view of U.S. PG Pub. No. 20040168058 to Margolus Norman H. (hereinafter Margolus).
Regarding claim 1, Gifford teaches “a system, comprising: a processor of a first system node; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: “authenticate a user based on a first set of user credentials”; 
“According to another embodiment, a method of authenticating communications between a first computer and a second computer includes acts of receiving, from a user, a first set of credentials at the first computer”;   
“compute a second set of user credentials for a second system node”; See Gifford teaching in ¶0051 “The second computer calls a service on the first computer (e.g., over a network connection), which verifies the first set of credentials to the second computer. Once verified, the second computer automatically derives a second set of credentials, which will be used by the first computer to access the second computer, and transmits the second set of credentials to the first computer. In this manner, secure, bidirectional communication can be established between the first computer and the second computer using multiple sets of credentials that are based on a single set of user-created credentials. For example, a set of server-created credentials may be derived from, but different than, the user-created credentials. The server-created credentials may be unique for authenticating communication between the first computer and the second computer”.  
See also Gifford teaching in ¶0055 where either server or computer may create and post the derived server-credentials to the other server) “The automated credential reservation system 200 enables two or more servers (e.g., the global server 116 and at least one central server 114) to each maintain credentials for authenticating requests originating from one or more of the other servers using a set of user-supplied credentials that are unique to at least one of the servers (e.g., unique to the central server 114). The user-created credentials may be uniquely associated with one of the servers, or may be common among more than one server. When the global server 116 is given the user-created credentials data 220 needed to access the central server 114, the global server automatically derives server-created credentials data 230 for the central server to use when accessing the global server, stores the derived server-created credentials data within a database for future authentication verification (e.g., creating a reservation for future access to the global server by the central server, such as for posting unsolicited authenticated requests to services provided by the global server), and notifies the central server of the derived server-created credentials data. The notification may be, for example, a call from the global server into a process (e.g., a service configured to receive a notification call) running on the central server which includes information identifying the derived server-created credentials data 230. In one non-limiting example, once notified that the derived server-created credentials data 230 are available, the central server 114 may use the derived server-created credentials data to access the global server 116, and further, the global server may use the user-created credentials 220 to access the central server. It should be understood that either the global server 116 or the central server 114 may create the derived server-created credentials data 230 (e.g., either server may create and post the derived server-credentials to the other server).  The examiner interprets the user-created credentials as first set of user credentials and server-created credential as the second set of user credentials
 
However, Gifford fails to explicitly disclose “test the second system node to determine if the second system node has a user with the second set of the user credentials and “responsive to the second system node not having the user with the second set of the user credentials, create a user with the second set of the user credentials”; 
but Margolus  further teaches “test the second system node to determine if the second system node has a user with the second set of the user credentials” and “responsive to the second system node not having the user with the second set of the user credentials, create a user with the second In another aspect, the invention features a method by which a client connected to a data repository over a lower speed network connection may provide higher speed access to a data item for application processing than is possible over the relatively low speed connection to the network, the method comprising determining a digital fingerprint of the data item, testing for whether the data item is already stored in a repository by comparing the digital fingerprint of the data item to digital fingerprints of data items already in the repository, only if the data item is not already in the repository, transferring the data item over the lower speed connection from the client to the repository, assigning an expiration time to the data item, before which time deletion is prohibited, making a higher speed connection between an application server and the data repository, executing an application on the application server to process the data item stored on the data repository, and returning at least some of the processed data to the client across the lower speed connection”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Margolus into the teachings of Gifford to include testing a second node to create a second set of credentials because it provides organization for protecting historical records of stored data – see the abstract of Margolus 
Regarding claim 2, the combination of Gifford and Margolus teaches the system of claim 1. 
Gifford further teaches “wherein the instructions further cause the processor to authenticate the user with the second system node using the second set of the user credentials to access second system services”.  See Gifford teachings in ¶0051 “The second computer calls a service on the first computer (e.g., over a network connection), which verifies the first set of credentials to the second computer. Once verified, the second computer automatically derives a second set of credentials, which will be used by the first computer to access the second computer, and transmits the second set of credentials to the first computer. In this manner, secure, bidirectional communication can be established between the first computer and the second computer using multiple sets of credentials that are based on a single set of user-created credentials. For example, a set of server-created credentials may be derived from, but different than, the user-created credentials. The server-created credentials may be unique for authenticating communication between the first computer and the second computer”. See also Gifford teachings in ¶0012 “In another embodiment, the method may further include an act of establishing, by the second computer, secure communications with the first computer using at least the second set of credentials”. The examiner equates ¶0051 and ¶0012 above as meeting the limitations of claim 2.
Regarding claim 8, Gifford teaches “a method, comprising: authenticating a user, by a first system node, based on a first set of user credentials”; 
 See Gifford teaching in ¶0011 “According to another embodiment, a method of authenticating communications between a first computer and a second computer includes acts of receiving, from a user, a first set of credentials at the first computer”;   
“computing, by the first system node, a second set of user credentials for a second system node”;  
  See Gifford teaching in ¶0051 “The second computer calls a service on the first computer (e.g., over a network connection), which verifies the first set of credentials to the second computer. Once verified, the second computer automatically derives a second set of credentials, which will be used by the first computer to access the second computer, and transmits the second set of credentials to the first computer. In this manner, secure, bidirectional communication can be established between the first computer and the second computer using multiple sets of credentials that are based on a single set of user-created credentials. For example, a set of server-created credentials may be derived from, but different than, the user-created credentials. The server-created credentials may be unique for authenticating communication between the first computer and the second computer”.  
  See also Gifford teaching in ¶0055 where either server or computer may create and post the derived server-credentials to the other server) “The automated credential reservation system enables two or more servers (e.g., the global server 116 and at least one central server 114) to each maintain credentials for authenticating requests originating from one or more of the other servers using a set of user-supplied credentials that are unique to at least one of the servers (e.g., unique to the central server 114). The user-created credentials may be uniquely associated with one of the servers, or may be common among more than one server. When the global server 116 is given the user-created credentials data 220 needed to access the central server 114, the global server automatically derives server-created credentials data 230 for the central server to use when accessing the global server, stores the derived server-created credentials data within a database for future authentication verification (e.g., creating a reservation for future access to the global server by the central server, such as for posting unsolicited authenticated requests to services provided by the global server), and notifies the central server of the derived server-created credentials data. The notification may be, for example, a call from the global server into a process (e.g., a service configured to receive a notification call) running on the central server which includes information identifying the derived server-created credentials data 230. In one non-limiting example, once notified that the derived server-created credentials data 230 are available, the central server 114 may use the derived server-created credentials data to access the global server 116, and further, the global server may use the user-created credentials 220 to access the central server. It should be understood that either the global server 116 or the central server 114 may create the derived server-created credentials data 230 (e.g., either server may create and post the derived server-credentials to the other server).  The examiner interprets the user-created credentials as first set of user credentials and server-created credential as the second set of user credentials.
However, Gifford fails to explicitly disclose “testing the second system node, by the first system node, to determine if the second system node has a user with the second set of the user credentials” and “responsive to the second system node not having the user with the second set of the user credentials, creating a user with the second set of the user credentials”; 
but Margolus  further teaches testing the second system node  by the first system node, to determine if the second system node has a user with the second set of the user credentials”;        “and responsive to the second system node not having the user with the second set of the user credentials, create a user with the second set of the user credentials” See Magolus teachings in ¶0026 “In another aspect, the invention features a method by which a client connected to a data repository over a lower speed network connection may provide higher speed access to a data item for application processing than is possible over the relatively low speed connection to the network, the method comprising determining a digital fingerprint of the data item, testing for whether the data item is already stored in a repository by comparing the digital fingerprint of the data item to digital fingerprints of data items already in the repository, only if the data item is not already in the repository, transferring the data item over the lower speed connection from the client to the repository, assigning an expiration time to the data item, before which time deletion is prohibited, making a higher speed connection between an application server and the data repository, executing an application on the application server to process the data item stored on the data repository, and returning at least some of the processed data to the client across the lower speed connection”. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Margolus into the teachings of Gifford to include testing a second node to create a second set of credentials because it provides organization for protecting historical records of stored data – see the abstract of Margolus.
 
 Regarding claim 9, the combination of Gifford and Margolus teach the system of claim 8. 
Gifford further teaches “the method of claim 8, further comprising authenticating the user with the second system node using the second set of the user credentials to access second system services”. See Gifford teachings in ¶0051 “The second computer calls a service on the first computer (e.g., over a network connection), which verifies the first set of credentials to the second computer. Once verified, the second computer automatically derives a second set of credentials, which will be used by the first computer to access the second computer, and transmits the second set of credentials to the first computer. In this manner, secure, bidirectional communication can be established between the first computer and the second computer using multiple sets of credentials that are based on a single set of user-created credentials. For example, a set of server-created credentials may be derived from, but different than, the user-created credentials. The server-created credentials may be unique for authenticating communication between the first computer and the second computer”. See also Gifford teachings in ¶0012 “In another embodiment, the method may further include an act of establishing, by the second computer, secure communications with the first computer using at least the second set of credentials”. The examiner equates ¶0051 and ¶0012 above as meeting the limitations of claim 9.
Regarding claim 15, Gifford teaches a non-transitory computer readable medium. See Gifford teaching in ¶0095 “The index may be stored in memory (e.g., random-access memory) or on another computer-readable storage medium, such as a hard drive”,
“comprising instructions, that when read by a processor, cause the processor to perform: “authenticating a user based on a first set of user credentials”; See Gifford teaching in ¶0011 “According to another embodiment, a method of authenticating communications between a first computer and a second computer includes acts of receiving, from a user, a first set of credentials at the first computer”.
“computing a second set of user credentials for a second system node”;
  See Gifford teaching in ¶0051 “The second computer calls a service on the first computer (e.g., over a network connection), which verifies the first set of credentials to the second computer. Once verified, the second computer automatically derives a second set of credentials, which will be used by the first computer to access the second computer, and transmits the second set of credentials to the first computer. In this manner, secure, bidirectional communication can be established between the first computer and the second computer using multiple sets of credentials that are based on a single set of user-created credentials. For example, a set of server-created credentials may be derived from, but different than, the user-created credentials. The server-created credentials may be unique for authenticating communication between the first computer and the second computer”. 
“The automated credential reservation system enables two or more servers (e.g., the global server 116 and at least one central server 114) to each maintain credentials for authenticating requests originating from one or more of the other servers using a set of user-supplied credentials that are unique to at least one of the servers (e.g., unique to the central server 114). The user-created credentials may be uniquely associated with one of the servers, or may be common among more than one server. When the global server 116 is given the user-created credentials data 220 needed to access the central server 114, the global server automatically derives server-created credentials data 230 for the central server to use when accessing the global server, stores the derived server-created credentials data within a database for future authentication verification (e.g., creating a reservation for future access to the global server by the central server, such as for posting unsolicited authenticated requests to services provided by the global server), and notifies the central server of the derived server-created credentials data. The notification may be, for example, a call from the global server into a process (e.g., a service configured to receive a notification call) running on the central server which includes information identifying the derived server-created credentials data 230. In one non-limiting example, once notified that the derived server-created credentials data 230 are available, the central server 114 may use the derived server-created credentials data to access the global server 116, and further, the global server may use the user-created credentials 220 to access the central server. It should be understood that either the global server 116 or the central server 114 may create the derived server-created credentials data 230 (e.g., either server may create and post the derived server-credentials to the other server). The examiner interprets the 
However, Gifford fails to explicitly disclose “testing the second system node to determine if the second system node has a user with the second set of the user credentials” and “responsive to the second system node not having the user with the second set of the user credentials, creating a user with the second set of the user credentials”;
but Margolus further teaches testing the second system node to determine if the second system node has a user with the second set of the user credentials” and “responsive to the second system node not having the user with the second set of the user credentials, creating a user with the second set of the user credentials.  See Magolus teachings in ¶0026 “In another aspect, the invention features a method by which a client connected to a data repository over a lower speed network connection may provide higher speed access to a data item for application processing than is possible over the relatively low speed connection to the network, the method comprising determining a digital fingerprint of the data item, testing for whether the data item is already stored in a repository by comparing the digital fingerprint of the data item to digital fingerprints of data items already in the repository, only if the data item is not already in the repository, transferring the data item over the lower speed connection from the client to the repository, assigning an expiration time to the data item, before which time deletion is prohibited, making a higher speed connection between an application server and the data repository, executing an application on the application server to process the data item stored on the data repository, and returning at least some of the processed data to the client across the lower speed connection”. 

 
Regarding claim 16, the combination of Gifford and Margolus teach the non-transitory computer readable medium of claim 15.
 Gifford further teaches “the non-transitory computer readable medium of claim 15 further comprising instructions, that when read by the processor, cause the processor to authenticate the user with the second system node using the second set of the user credentials to access second system services”. See Gifford teachings in ¶0051 “The second computer calls a service on the first computer (e.g., over a network connection), which verifies the first set of credentials to the second computer. Once verified, the second computer automatically derives a second set of credentials, which will be used by the first computer to access the second computer, and transmits the second set of credentials to the first computer. In this manner, secure, bidirectional communication can be established between the first computer and the second computer using multiple sets of credentials that are based on a single set of user-created credentials. For example, a set of server-created credentials may be derived from, but different than, the user-created credentials. The server-created credentials may be unique for authenticating communication between the first computer and the second computer”. See also Gifford teachings in ¶0012 “In another embodiment, the method may further include an act of establishing, by the second computer, secure communications with the first computer using at least the second set of credentials”. The examiner equates ¶0051 and ¶0012 above to meeting the limitations of claim 16.

Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub No. 20120102039 to Gifford et al. (hereinafter Gifford) in view of U.S. PGPub No.20040168058 to Margolus Norman H. (hereinafter Margolus) and further in view of U.S. PGPub No.29210256145 to Shrinivasan et al. (hereinafter Shrinivasan). 
Regarding claim 3, the combination of Gifford and Margolus teaches the system of claim 1 but did not teach “wherein the instructions further cause the processor to generate a hash of the first set of the user credentials”.
 However, Shrinivasan further teaches wherein the instructions further cause the processor to generate a hash of the first set of the user credentials” See Shrinivasan teachings in ¶0099 “At block 457, the processor 104 may, in response to storing of the plurality of the chunks, encrypt the symmetric key with a public key of the blockchain node. At block 458, the processor 104 may generate a hash of the file. At block 459, the processor 104 may record, upon a consensus, the hash of the file, an encrypted storage plan and the encrypted symmetric key into a world state for a future validation of the file.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shrinivasan into the teachings of the combination of Gifford and Margolus in order to include generating a hash of the first set of the ¶0162.

Regarding claim 4, Gifford in view of Margolus, and further in view of Shrinivasan teach the system of claim 3, Shrinivasan further teaches “wherein the instructions further cause the processor to generate the second set of the user credentials based on the hash of the first set of the user credentials”. See Shrinivasan teaching in ¶0137 “The other blocks 678.sub.2 to 678.sub.N in the blockchain also have headers, files, and values. However, unlike the first block 672.sub.1, each of the headers 672.sub.2 to 672.sub.N in the other blocks includes the hash value of an immediately preceding block. The hash value of the immediately preceding block may be just the hash of the header of the previous block or may be the hash value of the entire previous block. By including the hash value of a preceding block in each of the remaining blocks, a trace can be performed from the Nth block back to the genesis block (and the associated original file) on a block-by-block basis, as indicated by arrows 680, to establish an auditable and immutable chain-of-custody”.
 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shrinivasan into the teachings of the combination of Gifford and Margolus in order to include generating a hash of the first set of the user credentials because it helps to maintain the tamper-resistance characteristics of a blockchain network system. See Shrinivasan in ¶0162.
 


Regarding claim 5, the combination of Gifford and Margolus teaches the system of claim 1 but did not teach “wherein the instructions further cause the processor to dynamically create, monitor, and delete user identifiers (IDs) in the second system node”. 

However, Shrinivasan further teaches “the system of claim 1 wherein the instructions further cause the processor to dynamically create, monitor, and delete user identifiers (IDs) in the second system node”.  See Shrinivasan teachings in ¶0041 “This application can utilize a ledger that is a sequenced, tamper-resistant record of all state transitions of a blockchain. State transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.). Each participating party (such as a peer nodes) can maintain a copy of the ledger. A transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like. The ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks. The ledger also includes a state database which maintains a current state of the blockchain”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shrinivasan above into the teachings of the combination of Gifford and Margolus in order to have the system to dynamically create, monitor, and delete user identifiers (IDs) in the second system node” because it improves the performance of the blockchain network, See Shrinivasan ¶0004.


Regarding claim 6, the combination of Gifford, Margolus and Shrinivasan teaches the system of claim 5. Shrinivasan further teaches “the system of claim 5, wherein the instructions further cause the processor to record creation, deletion, modification of the user IDs on a blockchain. See Shrinivasan teachings in ¶0120 “The block data 650 may store transactional information of each transaction that is recorded within the new data block 630. For example, the transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 620, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.), a write set (list of key and value, etc.), a start key, an end key, a list of keys, a Merkel tree query summary, and the like. The transaction data may be stored for each of the N transactions”. Which the examiner equates to creating user IDs on a blockchain. See also Shrinivasan teachings in ¶0139 “The files 674.sub.2 to 674.sub.N in the other blocks may be equal to the original file or may be a modified version of the original file in the genesis block depending, for example, on the type of processing performed. The type of processing performed may vary from block to block. The processing may involve, for example, any modification of a file in a preceding block, such as redacting information or otherwise changing the content of, taking information away from, or adding or appending information to the files” which the examiner equates to modification of user IDs on a blockchain. In ¶0078 Shrinivasan recites “The smart contract may write data to the blockchain in the format of key-value pairs. Furthermore, the smart contract code can read the values stored in a blockchain and use them in application operations. The smart contract code can write the output of various logic operations into the blockchain. The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data needed for the blockchain is identified” which the examiner equates to deletion of the user IDs on a blockchain.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shrinivasan above into the teachings of the combination of Gifford and Margolus in order to have the system to dynamically create, monitor, and delete user identifiers (IDs) in the second system node” because it improves the performance of the blockchain network, See Shrinivasan ¶0004.
Regarding claim 7, the combination of Gifford, Margolus and Shrinivasan teaches “the system of claim 6. Shrinivasan further teaches the system of claim 6, wherein the instructions further cause the processor to execute a smart contract to enforce policies for creation, modification and deletion of the user IDs. See Shrinivasan teachings in ¶0106 “FIG. 5C illustrates an example system configured to utilize a smart contract configuration among contracting parties and a mediating server configured to enforce the smart contract terms on the blockchain according to example embodiments. Referring to FIG. 5C, the configuration 550 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 530 which explicitly identifies one or more user devices 552 and/or 556. The execution, operations and results of the smart contract execution may be managed by a server 554. Content of the smart contract 530 may require digital signatures by one or more of the entities 552 and 556 which are parties to the smart contract transaction. The results of the smart contract execution may be written to a blockchain 520 as a blockchain transaction. The smart contract 530 resides on the blockchain 520 which may reside on one or more computers, servers, processors, memories, and/or wireless communication devices”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shrinivasan above into the teachings of the combination of Gifford and Margolus in order to have the system to dynamically create, monitor, and delete user identifiers (IDs) in the second system node” because it improves the performance of the blockchain network, See Shrinivasan ¶0004.
 
Regarding claim 10, the combination of Gifford and Margolus teaches the method of claim 8 but did not teach “further comprising generating a hash of the first set of the user credentials”. 
However, Shrinivasan further teaches further comprising generating a hash of the first set of the user credentials” See Shrinivasan teaching in ¶0099 “At block 457, the processor 104 may, in response to storing of the plurality of the chunks, encrypt the symmetric key with a public key of the blockchain node. At block 458, the processor 104 may generate a hash of the file. At block 459, the processor 104 may record, upon a consensus, the hash of the file, an encrypted storage plan and the encrypted symmetric key into a world state for a future validation of the file.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shrinivasan into the teachings of the combination of Gifford and Margolus in order to include generating a hash of the first set of the ¶0162.
 
Regarding claim 11, the combination of Gifford, Margolus and Shrinivasan teaches method of claim 10. Shrinivasan further teaches “the method of claim 10, further comprising generating the second set of the user credentials based on the hash of the first set of the user credentials”. See Shrinivasan teachings in ¶0137 “The other blocks 678.sub.2 to 678.sub.N in the blockchain also have headers, files, and values. However, unlike the first block 672.sub.1, each of the headers 672.sub.2 to 672.sub.N in the other blocks includes the hash value of an immediately preceding block. The hash value of the immediately preceding block may be just the hash of the header of the previous block or may be the hash value of the entire previous block. By including the hash value of a preceding block in each of the remaining blocks, a trace can be performed from the Nth block back to the genesis block (and the associated original file) on a block-by-block basis, as indicated by arrows 680, to establish an auditable and immutable chain-of-custody”.
 Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shrinivasan into the teachings of the combination of Gifford and Margolus in order to include generating a hash of the first set of the user credentials because it helps to maintain the tamper-resistance characteristics of a blockchain network system. See Shrinivasan in ¶0162.
 

Regarding claim 12, the combination of Gifford and Margolus teaches the method of claim 8, but did not teach “further comprising dynamically creating, monitoring, and deleting user identifiers (IDs) in the second system node. 
However, Shrinivasan further teaches “the method of claim 8, further comprising dynamically creating, monitoring, and deleting user identifiers (IDs) in the second system node”.  See Shrinivasan teachings in ¶0041 “This application can utilize a ledger that is a sequenced, tamper-resistant record of all state transitions of a blockchain. State transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.). Each participating party (such as a peer nodes) can maintain a copy of the ledger. A transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like. The ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks. The ledger also includes a state database which maintains a current state of the blockchain”.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shrinivasan above into the teachings of the combination of Gifford and Margolus in order to have the system to dynamically create, monitor, and delete user identifiers (IDs) in the second system node” because it improves the performance of the blockchain network, See Shrinivasan ¶0004.
 Regarding claim 13, the combination of Gifford, Margolus and Shrinivasan teaches the method of claim 12. Shrinivasan further teaches “the method of claim 12, further comprising recording creation, deletion, modification of the user IDs on a blockchain”. See Shrinivasan teachings in  “The block data 650 may store transactional information of each transaction  that is recorded within the new data block 630. For example, the transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 620, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.), a write set (list of key and value, etc.), a start key, an end key, a list of keys, a Merkel tree query summary, and the like. The transaction data may be stored for each of the N transactions”. Which the examiner equates to creating user IDs on a blockchain. See also Shrinivasan teachings in ¶0139 “The files 674.sub.2 to 674.sub.N in the other blocks may be equal to the original file or may be a modified version of the original file in the genesis block depending, for example, on the type of processing performed. The type of processing performed may vary from block to block. The processing may involve, for example, any modification of a file in a preceding block, such as redacting information or otherwise changing the content of, taking information away from, or adding or appending information to the files” which the examiner equates to modification of user IDs on a blockchain. In ¶0078 Shrinivasan recites “The smart contract may write data to the blockchain in the format of key-value pairs. Furthermore, the smart contract code can read the values stored in a blockchain and use them in application operations. The smart contract code can write the output of various logic operations into the blockchain. The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data needed for the blockchain is identified” which the examiner equates to deletion of the user IDs on a blockchain.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shrinivasan above into the teachings of the combination of Gifford and Margolus in order to have the system to dynamically create, monitor, and delete user identifiers (IDs) in the second system node” because it improves the performance of the blockchain network, See Shrinivasan ¶0004.
Regarding claim 14, the combination of Gifford, Margolus and Shrinivasan teaches “the method of claim 13. Shrinivasan further teaches the method of claim 13, further comprising executing a smart contract to enforce policies for creation, modification and deletion of the user IDs. See Shrinivasan teachings in ¶0106 “FIG. 5C illustrates an example system configured to utilize a smart contract configuration among contracting parties and a mediating server configured to enforce the smart contract terms on the blockchain according to example embodiments. Referring to FIG. 5C, the configuration 550 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 530 which explicitly identifies one or more user devices 552 and/or 556. The execution, operations and results of the smart contract execution may be managed by a server 554. Content of the smart contract 530 may require digital signatures by one or more of the entities 552 and 556 which are parties to the smart contract transaction. The results of the smart contract execution may be written to a blockchain 520 as a blockchain transaction. The smart contract 530 resides on the blockchain 520 which may reside on one or more computers, servers, processors, memories, and/or wireless communication devices”.

Regarding claim 17, the combination of Gifford and Margolus teaches the non-transitory computer readable medium of claim 15 but did not teach “further comprising instructions, that when read by the processor, cause the processor to generate a hash of the first set of the user credentials”. 
However, Shrinivasan further teaches “the non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to generate a hash of the first set of the user credentials”.  See Shrinivasan teaching in ¶0099 “At block 457, the processor 104 may, in response to storing of the plurality of the chunks, encrypt the symmetric key with a public key of the blockchain node. At block 458, the processor 104 may generate a hash of the file. At block 459, the processor 104 may record, upon a consensus, the hash of the file, an encrypted storage plan and the encrypted symmetric key into a world state for a future validation of the file.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of  Shrinivasan into the teachings of  the combination of Gifford and Margolus in order to have “the non-transitory computer readable medium of claim 15 to include generating a hash of the first set of the user credentials because it ¶0162.
  
Regarding claim 18, Gifford in view of Margolus and further in view of Shrinivasan teach the non-transitory computer readable medium of claim 17. Shrinivasan further teaches “the non-transitory computer readable medium of claim 17 further comprising instructions, that when read by the processor, cause the processor to generate the second set of the user credentials based on the hash of the first set of the user credentials”. See Shrinivasan teachings in in ¶0137 “The other blocks 678.sub.2 to 678.sub.N in the blockchain also have headers, files, and values. However, unlike the first block 672.sub.1, each of the headers 672.sub.2 to 672.sub.N in the other blocks includes the hash value of an immediately preceding block. The hash value of the immediately preceding block may be just the hash of the header of the previous block or may be the hash value of the entire previous block. By including the hash value of a preceding block in each of the remaining blocks, a trace can be performed from the Nth block back to the genesis block (and the associated original file) on a block-by-block basis, as indicated by arrows 680, to establish an auditable and immutable chain-of-custody”.
 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of  Shrinivasan into the teachings of  the combination of Gifford and Margolus in order to have “the non-transitory computer readable medium of claim 15 to include generating a hash of the first set of the user credentials because it helps to maintain the tamper-resistance characteristics of a blockchain network system. See Shrinivasan in ¶0162.
 
Regarding claim 19, the combination of Gifford and Margolus teaches the non-transitory computer readable medium of claim 15, but did not teach 
“the non-transitory computer readable medium further comprising instructions, that when read by the processor, cause the processor to dynamically create, monitor, and delete user identifiers (IDs) in the second system node”. 
However, Shrinivasan further teaches the non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to dynamically create, monitor, and delete user identifiers (IDs) in the second system node”. See Shrinivasan teachings in ¶0041 “This application can utilize a ledger that is a sequenced, tamper-resistant record of all state transitions of a blockchain. State transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.). Each participating party (such as a peer nodes) can maintain a copy of the ledger. A transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like. The ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks. The ledger also includes a state database which maintains a current state of the blockchain”. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shrinivasan above into the teachings of the combination of Gifford and Margolus in order to have the system to dynamically create, monitor, and delete user identifiers (IDs) in the second system node” because it improves the performance of the blockchain network, See Shrinivasan ¶0004.
Regarding claim 20, the combination of Gifford, Margolus and Shrinivasan teaches the non-transitory computer readable medium of claim 19. Shrinivasan further teaches “the non-transitory computer readable medium of claim 19 further comprising instructions, that when read by the processor, cause the processor to record creation, deletion, modification of the user IDs on a blockchain”. See Shrinivasan teachings in in ¶0120 “The block data 650 may store transactional information of each transaction that is recorded within the new data block 630. For example, the transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 620, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.), a write set (list of key and value, etc.), a start key, an end key, a list of keys, a Merkel tree query summary, and the like. The transaction data may be stored for each of the N transactions”. Which the examiner equates to creating user IDs on a blockchain. See also Shrinivasan teachings in ¶0139 “The files 674.sub.2 to 674.sub.N in the other blocks may be equal to the original file or may be a modified version of the original file in the genesis block depending, for example, on the type of processing performed. The type of processing performed may vary from block to block. The processing may involve, for example, any modification of a file in a preceding block, such as redacting information or otherwise changing the content of, taking information away from, or adding or appending information to the files” which the examiner equates to modification of user IDs on a blockchain. In ¶0078 Shrinivasan recites “The smart contract may write data to the blockchain in the format of key-value pairs. Furthermore, the smart contract code can read the values stored in a blockchain and use them in application operations. The smart contract code can write the output of various logic operations into the blockchain. The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data needed for the blockchain is identified” which the examiner equates to deletion of the user IDs on a blockchain.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shrinivasan above into the teachings of the combination of Gifford and Margolus in order to have the system to dynamically create, monitor, and delete user identifiers (IDs) in the second system node” because it improves the performance of the blockchain network, See Shrinivasan ¶0004.
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.1. U.S. Pat. No 9853977 B1, 2. U.S. Pat. No 10769262 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495